Citation Nr: 0426664	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  96-27 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
variously diagnosed.  


REPRESENTATION

Appellant represented by:	Eugenio Geigel, Attorney


WITNESS AT HEARING ON APPEAL

Jose A. Juarbe, M.D.



ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from June 1953 to May 1955.  
This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of the 
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico (hereinafter RO).  An RO hearing was held in 
February 1997.

Entitlement to service connection for a depressive neurosis 
was granted by the RO in March 1972, and a 50 percent rating 
was assigned.  In a rating decision in July 1974 the rating 
was increased from 50 percent to 70 percent disabling.

Subsequently, in a rating decision in April 1975, it was 
determined that the grant of service connection for a 
depressive neurosis was a clear and unmistakable error by the 
RO.  The veteran was informed of the RO's intent to sever 
service connection. This was accomplished by a July 1975 
rating decision.

Restoration of service connection for a psychiatric 
condition, variously described was denied by the Board in 
December 1976.  The Board again denied service connection in 
August 1982, holding that no new basis for a grant, since the 
December 1976 decision had been set forth.

Thereafter, the veteran continued to attempt to reopen this 
claim, however, the RO had consistently denied the veteran's 
attempts to reopen the claim on the basis that he has failed 
to submit new and material evidence of service connection for 
a psychiatric disorder.  Notice of the pertinent rating 
actions was provided, and timely disagreement therewith was 
not evidenced.  The last of these unappealed rating actions 
was dated in February 1991.  This is the last final decision 
on any basis.  38 U.S.C.A. § 7105; Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In a July 1999 Board decision, it was determined that new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for a psychiatric disorder, 
variously described.  The issue of entitlement to service 
connection for a psychiatric disorder variously described was 
then remanded to the RO for further development, to include 
de novo consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the appellant has recently submitted 
records, some duplicates of those already received, and some 
new medical records from M.V., M.D., which indicates that the 
veteran has been under mental health medical treatment since 
1973, which was directly related to his service in the armed 
forces.  The diagnosis was chronic schizophrenia paranoid 
type.  As much of this evidence has not been reviewed by the 
RO, and the appellant has not submitted a waiver of RO 
consideration of this material, the Board finds that this 
claim must be sent back so that this new evidence may be 
reviewed by the RO in the first instance.  See Disabled 
American Veterans, et. al. v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).

Accordingly, this issue is hereby REMANDED for the following 
action:  

1.  The RO should review the veteran's 
claim on the basis of all the evidence of 
record, to include consideration of that 
recently received.  If the action taken 
remains adverse to the veteran in any 
way, the appellant and her attorney 
should be furnished an appropriate 
Supplemental Statement of the Case 
(SSOC).

2.  The SSOC should additionally include 
a discussion of all evidence received 
since the last supplemental statement of 
the case was issued.  The appellant and 
her attorney should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




